Order
PER CURIAM.
Shalonda M. Jones appeals the judgment of her jury conviction in the Circuit Court of Clay County for tampering in the first degree, § 569.080.1(2), for which she was sentenced to eleven months in the Clay County jail. In her sole point on appeal, the appellant claims that the trial court plainly erred in allowing, over her objection, the testimony of a rebuttal witness of the State, who was not known to the appellant until three days before trial.
Judgment affirmed. Rule 30.25(b).